Citation Nr: 1233010	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-36 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a gum disorder manifested as bleeding gums, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) and its associated symptoms of bruxism (grinding of the teeth).


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from May 2001 to October 2001 and from November 2002 to October 2003.  This case comes before the Board of Veterans' Appeals (Board) from a rating decision of May 2009 from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Lincoln, Nebraska.

The Veteran indicated on his September 2009 VA Form 9 that he wished to testify at a Board hearing.  A Travel Board hearing was scheduled for March 2011 and the Veteran was provided notice of this hearing in March 2011.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

This case was previously before the Board in May 2011 at which time the case was remanded for more development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2011 the Board remanded the issues of entitlement to service connection for right and left knee disorders.  Subsequently, by rating decision dated in June 2012 the RO granted service connection for early medial compartment chondromalacia of the left knee and medial and patellofemoral compartment chondromalacia of the right knee.  As such, the right and left knee issues are no longer before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the Virtual file shows VA outpatient treatment records dated through July 2012.  While the most recent supplemental statement of the case is dated in June 2012 the Board notes that the VA treatment records from June through July 2012 do not pertain to the Veteran's claim for service connection for a gum disorder manifested as bleeding gums.

In September 2008, the Veteran filed a claim for a periodontal condition manifested by bleeding gums.  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  There is no indication in the claims file that a claim for dental treatment purposes was adjudicated. 

Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. 
§ 3.381.  See 60 Fed. Reg. 4470-01 (2012) (to be codified at 38 C.F.R. § 3.381(a)).  This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation may nevertheless be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712 and 38 C.F.R. § 17.161.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment.  The new regulation notes that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines a Veteran meets the basic eligibility requirements of § 17.161 of this chapter and requests VBA make a determination. 

Consequently, the Board concludes that the matter of entitlement to outpatient dental treatment must be considered by the appropriate Agency of Original Jurisdiction (AOJ) in the first instance.  As such, the Board requests that the RO ensure that this matter is referred to the appropriate AOJ for consideration.


FINDING OF FACT

The Veteran's gum disorder manifested as bleeding gums does not constitute a compensable disability. 



CONCLUSION OF LAW

The claim for service connection for gum disorder manifested as bleeding gums lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable. 

Analysis

This appeal arises from the Veteran's assertion that his gum disorder, manifested as bleeding gums, is due to trauma brought about by the service-connected PTSD with bruxism.  

Available service treatment records are negative for a gum disorder.  As was noted in the May 2011 Board remand, a review of the claims file suggests that complete service treatment records and dental records was not obtained.  An October 2011 formal finding on the unavailability of any outstanding service treatment records, dental records, and reports of examinations notes that any outstanding service treatment records are unavailable.   

The earliest indication of a gum disorder are VA outpatient treatment records dated in September 2008.  Specifically, these records show a lesion on the gingiva (claimed to be related to the Veteran's PTSD) as well as gingivitis.  

On VA dental examination in April 2009, the Veteran complained of a history of "bleeding gums".  In June 2011 a VA examiner reviewed the file and noted that there were no entries regarding a diagnosis or treatment for any periodontal condition or gingivitis during the Veteran's active military service.  He was seen as a dental patient in the VA healthcare system, and, in June 2009, had been diagnosed with mild gingivitis secondary to facial and interproximal plaque accumulation related to home care.  

The record shows that the Veteran has a periodontal condition manifested by bleeding gums.  Although compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service, the statutes governing compensation benefits provide that periodontal disease may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.

Therefore in the instant case, the law precludes service connection for  a gum disorder manifested by bleeding gums, and the Board is not authorized to grant the benefit.  Where a benefit is precluded, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for a gum disorder manifested as bleeding gums is denied.  




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


